ORDER

STANLEY S. BROTMAN, District Judge (Sitting by'Designation).
The within matter having been jointly opened to the Court by the Virgin Island Bar Association through its counsel, Andrew C. Simpson, Esq., and Mark H. Bonner, Esq., •pro se; and
It appearing that appeal was taken by Mark H. Bonner, Esq. to the Third Circuit Court of Appeals from this Court’s Opinion of February 14,1991 reported at 758 F.Supp. 1088; and
It further appearing that after Mediation a stipulation to resolve the appeal docketed as Civil No. 94r-7387 has been entered into by the parties hereto by which the parties, subject to the approval of the Court, agree as follows:
1. The opinion reported at 758 F.Supp. 1088 and any such opinions relating thereto be vacated in their entirety;
2. The within matter be dismissed with prejudice; and
3. Mark H. Bonner, Esq., shall provide pro-bono legal services equal to the amount of $300.00, as may be requested by the Court of Appeals; and
It further appearing that the Third Circuit Court of Appeals by virtue of such stipulation of settlement between the parties has dismissed the appeal; and
The within matter having been remanded to this Court for consideration and approval of such stipulation; and
The Court having concluded such stipulation is a fair and reasonable disposition of the litigation; and
For good cause shown;
IT IS on this 21st day of December, 1995 hereby ORDERED that:
1. The opinion and orders, dated February 14, 1991 and reported at 758 F.Supp. 1088, et seq., and any such opinions and orders related thereto applicable to any persons1 named therein are hereby vacated.
2. The within matter is hereby dismissed with prejudice.
3. No costs.

. The within Order is also applicable to Thurston T. McKelvin, Esq., who was named in the opinion, even though he did not file an appeal therefrom.